DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Oyloe on March 24, 2021.

The application has been amended as follows: 

Amend claim 1 as follows:

A plunger rod adapted to push a medication out of a syringe comprising a shaft sized and dimensioned to act on a piston on the syringe and a finger actuated head portion comprising at least two subunits of a wireless sensor, 

wherein in a post-activation configuration the at least two subunits are connected to each other and the sensor is operational to send a signal, 
wherein a user activates the finger actuated head portion to move the physical barrier and moves the plunger rod from the pre-activation configuration to the post-activation configuration[[.]];
wherein the at least two subunits of the sensors comprises an antenna subunit and a wireless transmission subunit.

Amend claim 2 as follows:
the physical barrier [[if]] is flexible and reverts back to [[its]] an original configuration after being moved.

Cancel claim 4.
Amend claim 5 to be dependent on claim 1.	
Amend claim 8 to be dependent on claim 1.

Amend claim 9 as follows:
wherein the sensor housing defines a slot sized and dimensioned to receive the wireless transmission [[unit]] subunit.
claim 10 as follows:
wherein the sensor housing further comprises an orientation lock sized and dimensioned to match with an orientation notch on the antenna [[unit]] subunit.
Allowable Subject Matter
	Claims 1-3 and 5-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed plunger rod.  
	The closest prior art of record is Madsen (US 20160015903).  
Regarding independent claim 1, Madsen fails to teach among all the limitations or render obvious having an antenna subunit and wireless transmission subunit which are spaced apart in a pre-activation configuration and connected in a post-activated configuration, in combination with the total structure and function as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783